DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 20170267263) in view of Xia (US 20090076742).

Regarding claim 1, Pinto discloses a system for monitoring a wheel-rail interaction (see Abstract and paragraphs 0003, 0040, and 0052-0063, and claim 1: monitoring system for monitoring wheel-rail interaction including vertical displacements), the system comprising: 
a measuring unit for measuring a vertical acceleration of a wheel being connected to a bogie (see paragraphs 0027, 0040-0041, and 0054: monitoring units with accelerometers used to measure vertical acceleration, accelerometer attached to bogie, monitoring unit as defined in the applicant’s specification), wherein the wheel is configured to run on a rail (see Figs 1 and 3 and paragraphs 0003, 0006, 0013, 0040, and 0052: wheel of train configured to run on rails), and wherein the system comprises a calculation unit for simulating a wheel-rail interaction using the measured vertical acceleration (see paragraphs 0029-0030, 0046, and 0052-0063 and claim 5: processor/computer programmed to implement the degermation of the disclosed invention, i.e. processing unit as a computer in disclosed in the applicant’s specification)

Pinto does not expressly disclose wherein the system is for monitoring a wheel-rail contact force and calculating a wheel-rail contact force based on the simulated wheel-rail interaction.

Xia discloses wherein the system is for monitoring a wheel-rail contact force and calculating a wheel-rail contact force based on a simulated wheel-rail interaction (see Abstract and paragraphs 0006 and 0029-0033: discloses determining vertical forces/wheel/rail contract force based on vertical deployment, i.e. previously discussed simulated wheel-rail interaction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pinto with the teachings of Xia, i.e. determining the contact forces based on the simulated wheel-rail interactions, for the advantageous benefit of using the contact forces at the interface between the rail and a wheel to further analyze wagon stability and/or irregularities in the surfaces of the rails. 

	Regarding claim 2, Pinto, previously modified by Xia, further discloses wherein the measuring unit is adapted to measure the acceleration of the wheel by measuring the acceleration of an axle box being connected to the wheel (see paragraphs 0013 and 0040-0041: vertical acceleration is measured at an axle box on the bogie, which supports the wheel).

Regarding claim 3, Pinto, previously modified by Xia, further discloses wherein the measuring unit comprises an acceleration sensor (see paragraphs 0027, 0040-0041, and 0054: monitoring units with accelerometers used to measure vertical acceleration, accelerometer attached to bogie, monitoring unit as defined in the applicant’s specification).

Regarding claim 4, Pinto, previously modified by Xia, further discloses wherein the calculation unit is adapted to transform the vertical acceleration of the wheel into a vertical velocity of the wheel (see Abstract and paragraphs 0010, 0046, and 0049: gets vertical velocity from vertical acceleration).

Regarding claim 5, Pinto, previously modified by Xia, further discloses wherein the calculation unit is adapted to simulate a two-mass model of a quarter bogie (see Fig. 3 and paragraphs 0052-0053: quarter-bogie model/two mass model).

Regarding claim 6, Pinto, previously modified by Xia, further discloses wherein the two-mass model is based on a sprung mass of the bogie and a coach (see Abstract, Fig. 3, and paragraphs 0011 and 0052-0053: m1), primary suspension parameters (see Abstract, Fig. 3, and paragraphs 0011 and 0052-0054: primary suspension parameter), an unsprung mass of the wheels (see Abstract, Fig. 3, and paragraphs 0011 and 0052-0053: m2) and a wheel-rail contact stiffness (see Abstract, Fig. 3, and paragraphs 0011 and 0052-0054: contact stiffness parameter).

Regarding claim 7, Pinto discloses a method for monitoring a a wheel-rail interaction (see Abstract and paragraphs 0003, 0040, and 0052-0063, and claim 1), the method comprising: 
measuring a vertical acceleration of a wheel being connected to a bogie, wherein the wheel runs on a rail (see paragraphs 0027, 0040-0041, and 0054 and claim 1: monitoring units with accelerometers used to measure vertical acceleration, accelerometer attached to bogie, monitoring unit as defined in the applicant’s specification), and wherein the method comprises simulating a wheel-rail interaction using the measured vertical acceleration (see paragraphs 0029-0030, 0046, and 0052-0063 and claim 1)

Pinto does not expressly disclose wherein the method is for monitoring a wheel-rail contact force and calculating a wheel-rail contact force based on the simulated wheel-rail interaction.

Xia discloses wherein the method is for monitoring a wheel-rail contact force and calculating a wheel-rail contact force based on the simulated wheel-rail interaction (see Abstract and paragraphs 0006 and 0029-0033: discloses determining vertical forces/wheel/rail contract force based on vertical deployment, i.e. previously discussed simulated wheel-rail interaction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pinto with the teachings of Xia, i.e. determining the contact forces based on the simulated wheel-rail interactions, for the advantageous benefit of using the contact forces at the interface between the rail and a wheel to further analyze wagon stability and/or irregularities in the surfaces of the rails. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dehghani (Spring Search Algorithm: A new meta-heuristic optimization algorithm inspired by Hooke’s law) discloses estimating the force on a spring/mass system using the displacement parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865